DETAILED ACTION
Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 22nd October 2015.  Claim(s) 12 was amended; Claim(s) 1-11 were cancelled; and No Claim(s) were newly added; therefore, Claim(s) 12-25 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2013 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7-13) with respect to the rejection of the Claim(s)  under AlA 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both and §103; have been fully considered and are persuasive based on the amended Claim; therefore, the rejection has been withdrawn.


Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Independent Claims 12; and Dependent Claims 13-25, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “wherein the ultrasonic sensor device provides a maximization of a suppression of external codes to achieve an optimum separability of individual ultrasonic codes, so that a plurality of measurements can be carried out in a parallel processing, so that surroundings of the ultrasonic sensor device are detected in a shorter time, since the parallel processing of multiple ultrasonic signals is enabled, and wherein the ultrasonic sensors are operated using different linear, frequency-modulated chirps, so that the frequency of the excitation changes linearly within a predefined time window, wherein due to frequency-modulated excitation patterns, which differ in adjacent active ultrasonic sensors, and also due to separation of active ultrasonic sensors by an inactive ultrasonic sensor, each echo is associated with an ultrasonic sensor of the plurality of ultrasonic sensors, and wherein a high separability by matched filters is achieved by the frequency- modulated excitation patterns”, in combination with the claims, are neither anticipated nor found obvious over the art of record.  

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645